Citation Nr: 0103089	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  95-08 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  The propriety of the initial 10 percent rating assigned 
for the veteran's service-connected post-traumatic stress 
disorder (PTSD), prior to November 7, 1996.

2.  The propriety of the current 30 percent rating assigned 
for the veteran's service-connected PTSD, effective November 
7, 1996.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to June 
1971, including service in the Republic of Vietnam, and his 
decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which granted service connection for PTSD 
and assigned a 10 percent evaluation, effective May 17, 1993.  
The veteran perfected a timely appeal of this determination 
to the Board.

In June 1997, the veteran, accompanied by his representative, 
testified at a hearing conducted by a former Board Member.  
Thereafter, when this matter was previously before the Board 
in December 1997, it was remanded for further development and 
adjudication.  In October 2000, the Board informed the 
veteran that the Member who conducted the hearing was no 
longer employed by the Board and indicated that he was 
entitled to another hearing.  In that same letter, the Board 
notified the veteran that if he failed to respond within 
thirty days, the Board would assume he did not want another 
hearing.  To date, the veteran has not submitted a reply and 
the Board will thus proceed with the consideration of this 
case.

In addition, during the course of this appeal, in an August 
1998 rating action, the RO increased the rating for the 
veteran's PTSD to 30 percent, effective November 7, 1996.  
Because the increase in the evaluation of the veteran's PTSD 
does not represent the maximum available rating available for 
this disability either prior to or since November 7, 1996, 
the veteran's claim for a higher evaluation remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).  In 
light of this action, and because the veteran has disagreed 
with the initial and subsequent ratings assigned for his 
PTSD, the Board has recharacterized this claim as reflected 
on the title page as separate issues involving the propriety 
of the initial and subsequent evaluations assigned.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board's decision on the veteran's claim of entitlement to 
a higher initial rating, prior to November 7, 1996, is set 
forth below.  His claim for an evaluation higher than 30 
percent since that time will be addressed in the remand 
portion of this decision.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  Prior to November 7, 1996, the veteran's service-
connected PTSD was manifested by definite impairment of 
social and industrial adaptability; considerable impairment 
of social and industrial impairment, however, was not shown.


CONCLUSION OF LAW

The criteria for the assignment of an initial 30 percent 
evaluation for PTSD, effective May 17, 1993, have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In May 1993, the veteran filed an informal claim of service 
connection for PTSD at the RO.  In asserting this claim, he 
reported that, as a result of the disability, he suffered 
from chronic and recurrent problems sleeping as well as 
nervousness and social isolation.  

In July 1994, the veteran was afforded a VA psychiatric 
examination in connection with his claim of service 
connection.  The veteran discussed several of his military 
experiences while serving in Vietnam.  In addition, he 
reported that he was currently employed for a cosmetics 
manufacturer.  The veteran also indicated that he had not 
received any psychiatric treatment.  He complained of being 
"jumpy," irritable, anxious and sensitive to loud noises.  
In addition, the veteran reported suffering from chronic 
sleep disorder, including having nightmares involving his 
Vietnam experiences.  He stated that he avoided activities 
that reminded him of Vietnam and that he used alcohol 
socially and occasionally used marijuana but denied using any 
other illegal drugs.  

The examiner indicated that the veteran was oriented times 
three and that his "productions" were relevant and 
coherent.  In addition, he described the veteran's mood as 
neutral and his affect as appropriate.  The examiner further 
stated that the veteran was hyperalert and that he avoided 
experiences that aroused his recollection of Vietnam events.  
The examiner also reported that the veteran was often angry 
and irritable, that he had a "short fuse," as well as a 
feeling of detachment from others; he noted that the veteran 
reported feeling most comfortable when he was alone.  In 
addition, the examiner indicated that the veteran denied 
having flashbacks, being overly pessimistic about the future, 
having suicidal ideation, phobias, obsessions, compulsions or 
panic attacks.  He also stated that the veteran did not have 
hallucinations, delusions or ideas of reference.  Further, 
the examiner described the veteran's memory as fair and his 
concentration as "somewhat impaired."  The diagnoses were 
PTSD and cannabis abuse.  The examiner opined that the 
veteran was capable of managing his benefit payments but did 
not offer an assessment of the severity of the veteran's 
psychiatric condition.

In light of the veteran's documented combat experiences and 
the findings contained in the July 1994 VA examination 
report, in August 1994, the RO granted service connection for 
PTSD and assigned a 10 percent evaluation, effective May 17, 
1993.  The veteran disagreed, and in several statements 
reported that he was receiving VA treatment for the 
condition, including medication.  He also requested the 
opportunity to testify at a hearing conducted before a Member 
of the Board; that hearing was held in June 1997.

During the hearing, the veteran testified that, as a result 
of his PTSD, he suffered from anxiety, depression, 
nervousness, problems sleeping and that he had a short 
temper.  He reported that the psychiatric medication 
ameliorated his nightmares and flashbacks, but that he 
startled easily and that these symptoms impaired his work 
performance.  In this regard, however, he reported that he 
had worked for the same employer for many years and managed a 
department with approximately 40 to 60 employees.  The 
veteran also indicated that he had a good relationship with 
his second wife as well as his daughter and that he spoke 
with his sister; however, he said that his son would not talk 
to him and that he did not speak to his brother.  In 
addition, he noted that he was receiving regular VA treatment 
for this condition.  Finally, the veteran maintained that the 
disability had worsened since the July 1994 VA examination 
and asserted that a 30 percent rating was warranted for the 
condition.  

While this appeal was pending, the criteria for evaluating 
psychiatric disabilities was revised, effective November 7, 
1996.  As a result, in December 1997, the Board remanded this 
case to the RO to consider the claim under both the former 
and the revised criteria.  In addition, because of the 
veteran's statement that he was receiving VA outpatient 
treatment for this disability, the Board instructed the RO to 
associate with the claims folder any outstanding VA treatment 
records and provide him the opportunity to submit employment 
records in support of his contention that his PTSD was 
productive of industrial impairment.  Finally, the Board 
instructed that, after all pertinent records were obtained, 
the veteran was to be afforded a VA psychiatric examination.

Consistent with the Board's instructions, the RO obtained 
records of the veteran's VA treatment, dated from April 1993 
to July 1998.  These records reflect that the veteran was 
seen on numerous occasions for various complaints related to 
his service-connected psychiatric disability.  The records 
also show that he continued to treat his PTSD with 
psychiatric medications.  The entries, however, are silent as 
to an examiner's overall impression of his condition.  In 
addition, the medical center indicated that the veteran had 
not been treated there on an inpatient basis.

In further compliance with the Board's remand instructions, 
in letters dated in June and November 1998, the RO invited 
the veteran to submit employment records in support of his 
claim; however, to date, the veteran has not done so.  

In July 1998, the veteran was afforded a VA psychiatric 
examination.  At the outset of the report, the physician 
discussed the veteran's pertinent military, occupational and 
medical history.  In this regard, he observed that the 
veteran was employed on a full-time basis and that he had 
worked for that employer for approximately nineteen years.  
The veteran complained that he suffered from social 
withdrawal, depression, anxiety, irritability and outbursts 
of anger and reported that the condition had significantly 
impaired his professional performance and advancement, which 
he attributed to his anger outbursts.  In addition, he stated 
that he had missed work due to depressive episodes; however, 
he described the amount of time lost as "minimal."  
Further, he indicated that he suffered from severe episodes 
approximately once to twice a week.  In addition, he said 
that his anxiety was especially severe at night and that he 
was suffering from increasingly frequent nightmares, which 
often caused him to awake.

The examiner observed that the veteran used Buspar and 
Trazadone to treat his PTSD, which he indicated the veteran 
reported had significantly lessened the frequency of his 
nightmares and sleep disorder.  In addition, he described the 
veteran as casually dressed, friendly and cooperative, 
although disheveled.  The examiner further reported that his 
personal hygiene was intact, that he did not engage in 
obsessive or ritualistic behavior, that he did not suffer 
from delusions or hallucinations and that there was no 
evidence of a formal thought disorder.  He added, however, 
that the veteran had impaired impulse control; he explained 
that he regularly lost his temper and that he was chronically 
depressed and chronically anxious.  In addition, the examiner 
indicated that the veteran's PTSD was not productive of 
suicidal or homicidal ideation or memory impairment.  The 
diagnoses were PTSD, depressive disorder not otherwise 
specified and history of alcohol and cannabis abuse.  The 
physician indicated that the veteran's psychiatric condition 
was productive of moderate occupational problems as well as 
recurrent interpersonal conflicts and estimated that his 
Global Assessment of Functioning (GAF) score to be 51.

Thereafter, in an August 1998 rating action, the RO increased 
the evaluation of the veteran's PTSD to 30 percent, effective 
November 7, 1996, based on the revised criteria.  Finally, in 
written argument dated in September 2000, the veteran's 
representative asserted that the July 1998 VA examiner 
indicated that the veteran's psychiatric symptoms were long-
standing and chronic and that the disability was productive 
of substantial social and occupational impairment.  As such, 
his representative maintained that the 30 percent evaluation 
should be effective May 17, 1993.

Analysis

The Board is satisfied that all relevant facts have been 
properly developed and no further assistance to the veteran 
is required in order to comply with the duty to assist.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C. §§ 5103, 5103A).  The Board will therefore proceed 
with the consideration of this case.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of the Fenderson case is 
warranted.  In that case, the Court emphasized the 
distinction between a new claim for an increased evaluation 
of a service-connected disability and a case in which the 
veteran expresses dissatisfaction with the assignment of an 
initial disability evaluation where the disability in 
question has just been recognized as service-connected.  In 
the former case, the Court held in Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994), that the current level of disability is 
of primary importance when assessing an increased rating 
claim.  In the latter case, however, where, as here, the 
veteran has expressed dissatisfaction with the assignment of 
an initial rating, the Francisco rule does not apply; rather, 
the VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim-a practice known as "staged rating."  In view 
of the Board's action, as explained below, a remand to 
consider "staged rating," prior to November 7, 1996, is 
unnecessary.

As noted in the December 1997 remand, effective November 7, 
1996, VA revised the criteria for diagnosing and evaluating 
psychiatric disabilities.  61 Fed. Reg. 52,695 (1996).  Where 
the law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
In this regard, the General Counsel of VA has recently held 
that, ordinarily where a law or regulation changes during the 
pendency of a claim for a higher rating, the Board should 
first determine whether the revised version is more favorable 
to the veteran.  See VAOPGCPREC 3-2000 (2000).  Under those 
circumstances, the General Counsel advised that it might be 
necessary for the Board to apply both the old and new 
versions of the regulation.  In this case, however, because 
the retroactive reach of the revised regulation under 38 
U.S.C.A. § 5110(g) (West 1991) can be no earlier than the 
effective date of that change, and since this decision is 
confined to that period prior to the effective date of the 
revised regulation, the Board will consider this claim under 
the former regulation only.  See DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997); cf. VAOPGCPREC 3-2000 (which 
contemplates an appellate period that both precedes and 
succeeds the effective date of the regulatory change).  
Indeed, in light of the Board's determination that the 
veteran's claim regarding the initial evaluation of his PTSD 
since November 7, 1996, must be remanded for further 
development, a discussion of the new regulations at this time 
might prejudice the RO's consideration of that issue.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The veteran's PTSD is rated as 10 percent disabling under 
Diagnostic Code 9411.  Under the former criteria, a 10 
percent rating was warranted when there was mild social and 
industrial impairment.  A 30 percent evaluation required that 
the PTSD be productive of definite impairment of social and 
industrial adaptability.  The term "definite" has been 
defined as "distinct, unambiguous, and moderately large in 
degree," representing a degree of social and industrial 
inadaptability that was "more than moderate but less than 
rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993); see also 
Hood v. Brown, 4 Vet. App. 301 (1993).  A 50 percent 
evaluation was assigned where the ability to establish or 
maintain effective or favorable relationships with people was 
considerably impaired and where the reliability, flexibility, 
and efficiency levels were so reduced by reason of 
psychoneurotic symptoms as to result in considerable 
industrial impairment.  A 70 percent evaluation required that 
the ability to establish and maintain effective or favorable 
relationships was severely impaired and that the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment of the ability to obtain or 
retain employment.  To warrant a 100 percent evaluation, the 
attitudes of all contacts except the most intimate must have 
been so adversely affected as to result in virtual isolation 
in the community; or there must have been totally 
incapacitating symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or, as a 
result of the psychiatric disability, the individual must 
have been unable to obtain or retain employment.  Such 
criteria provided three independent bases for granting a 100 
percent disability evaluation.  See Johnson v. Brown, 7 Vet. 
App. 95, 97 (1994).

Following a careful review of both the medical evidence and 
the veteran's statements and testimony, the Board finds that, 
for the period from May 17, 1993, to November 7, 1996, his 
PTSD warrants a 30 percent rating.  In reaching this 
determination, the Board notes that the July 1998 examiner, 
subsequent to his detailed review of the veteran's military 
and occupational history, the VA outpatient treatment 
records, as well as his interview of the veteran, estimated 
that his GAF score was 51.  According to the Third Edition, 
Revised, (DSM-III-R) (as well as the Fourth Edition (DSM-IV)) 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, a score of 51 
reflects moderate psychiatric symptoms, including moderate 
difficulty in social occupational or school functioning.  
This score contemplates that the patient has occasional panic 
attacks, few friends and conflicts with co-workers.  Indeed, 
beginning with the July 1994 VA psychiatric examination 
report, throughout this period, the evidence shows that the 
veteran's PTSD has been manifested by anger, irritability, a 
"short fuse" and poor impulse control, symptoms that the 
July 1998 physician referred to in assigning the above GAF 
score.  The Board further observes that, during this period, 
the veteran also consistently reported suffering from chronic 
sleep impairment, depression, anxiety and nervousness; he 
reports that these symptoms have impaired his occupational 
performance and advancement.  In addition, the veteran stated 
that he was socially withdrawn, and indeed, was not on 
speaking terms with either his son or his brother.  

The Board concludes, however, that an evaluation in excess of 
30 percent during this period is not warranted.  In this 
regard, the Board notes that the veteran is employed on a 
full-time basis and has been with the same company for many 
years.  Moreover, although he asserts that he was denied 
advancement as a result of symptoms related to his PTSD, 
during the July 1997 hearing, the veteran reported that he 
managed a department of between 40 to 60 individuals.  He 
testified that, in the previous year, he had missed only a 
"minimal" amount of time from work.  Further, with regard 
to his social impairment, he acknowledged having good 
relationships with his spouse, daughter and sister.  Finally, 
during his hearing and in September 2000 written argument, 
the veteran himself asserted that the disability warranted a 
30 percent rating.  As such, entitlement to an initial rating 
higher than 30 percent during this period has not been shown.

The Board notes that, in considering this claim, the veteran 
has been diagnosed as having PTSD; cannabis abuse; depressive 
disorder, not otherwise specified; and a history of alcohol 
and cannabis abuse.  Because there is no medical evidence 
that disassociates any of the veteran's psychiatric 
symptomatology, in evaluating this claim, the Board has 
assumed that all symptoms are due to the service-connected 
PTSD.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  
Inasmuch as the 30 percent evaluation represents the greatest 
degree of impairment as shown by the evidence of record since 
the date of the grant of service connection, a "staged 
rating" prior to November 7, 1996, is not applicable.  See 
Fenderson, 12 Vet. App. at 126.

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the veteran's PTSD reflects so 
exceptional or so unusual a disability picture as to warrant 
the assignment of an initial evaluation higher than 30 
percent on an extra-schedular basis prior November 7, 1996.  
See 38 C.F.R. § 3.321.  There is no indication that the 
disability results in marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation) 
for any period between May 17, 1993, and November 7, 1996.  
In this regard, the Board notes that the medical evidence 
shows, and in his reported history the veteran himself has 
acknowledged he had been employed on a regular basis for many 
years at the same company, that he works as a manager there 
and that he had lost "minimal" time from work.  Moreover, 
the condition is not shown to warrant any, let alone, 
frequent periods of hospitalization or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand any of the claim to the RO 
for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

Subject to the law and regulations governing payment of 
monetary benefits, an initial 30 percent rating for PTSD, 
effective May 17, 1993, is granted.


REMAND

Also before the Board is the veteran's claim of entitlement 
to a higher rating for his PTSD since November 7, 1996.  The 
Board has carefully reviewed the claims file and regrettably 
concludes that, for the reasons set forth below, this matter 
must again be remanded for additional development and 
adjudication.

As discussed above, the record shows that he has been 
receiving regular treatment at a VA Medical Center and a VA 
outpatient clinic, both of which are located in Brooklyn, New 
York.  However, records of this treatment dated subsequent to 
July 1998, have not been associated with the claims folder.  
As such, on remand, the RO must obtain any outstanding 
records of the veteran's VA treatment for this disability.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  The Board notes that 
these treatment records may contain diagnostic impressions 
and other conclusions that might be determinative of the 
disposition of this claim.  Indeed, these records may be 
especially significant in this case in light of the Court's 
decision in Fenderson.  In that case, the Court held that 
where, as here, the veteran challenges the initial evaluation 
assigned for a period immediately following the grant of 
service connection, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as "staged 
rating"; here in light of the above decision, prior to 
November 7, 1996.  Id. at 126.

In light of the foregoing, the Board concludes that, on 
remand, after all outstanding treatment records are 
associated with the claims file, the veteran should be 
afforded a contemporaneous and thorough VA psychiatric 
examination.  In the examination report, the examiner should 
comment on the findings contained in the VA treatment records 
and provide an assessment of the symptomatology and severity 
of the disability since November 7, 1996.  See Fenderson v. 
West, 12 Vet. App. at 127; Goss v. Brown, 9 Vet. App. 109, 
114 (1996).

In light of the foregoing, the Board is REMANDING this case 
for the following:

1.  The RO should obtain and associate 
with the claims folder any outstanding 
post-service records of the veteran's 
treatment for psychiatric problems from 
any facility or source identified by the 
veteran.  This should specifically 
include any additional records of the 
veteran's care at the VA Medical Center 
and/or VA Outpatient Clinic in Brooklyn, 
New York.  The aid of the veteran and his 
representative in securing these records, 
to include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a comprehensive VA psychiatric 
examination to determine the current 
severity of his service-connected 
psychiatric disability.  It is imperative 
that the veteran's examiner reviews the 
evidence in his claims folder, including 
a complete copy of this REMAND, and 
acknowledges such review in his or her 
report.  The examination report should 
reflect consideration of the veteran's 
documented, relevant medical history.  
All appropriate tests and studies should 
be conducted, and all clinical findings 
should be reported in detail.  If more 
than one psychiatric disability is 
diagnosed, the examiner should comment 
upon the relationship between each of the 
other diagnosed disabilities and the 
veteran's service-connected PTSD, to 
include whether it is possible to 
separate the symptomatology attributable 
to any of the other diagnosed psychiatric 
disabilities from the from the veteran's 
PTSD.  The examiner should also provide a 
multi-axial assessment, including 
assignment of a Global Assessment of 
Functioning (GAF) score and an 
explanation of what the score means.  In 
offering this assessment, the examiner 
should comment on the impressions 
contained in the VA outpatient treatment 
records.  All examination findings and 
the complete rationale for all opinions 
expressed and conclusions reached should 
be set forth in a legible report.

3.  The RO should ensure that the 
directives of this REMAND are fully 
complied with.  See Stegall v. West, 11 
Vet. App. 268 (1998).  If any action 
requested is not taken, or if they are 
deficient in any manner, appropriate 
corrective action should be undertaken.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  The veteran's claim must be 
readjudicated on a de novo basis, to 
include whether staged ratings are 
appropriate in light of Fenderson v. 
West, 12 Vet. App. 119, 126-27 (1999).  
Further, the RO must again consider both 
the former and revised criteria for 
diagnosing and evaluating psychiatric 
disabilities that became effective 
November 7, 1996.  61 Fed. Reg. 52,695 
(1996).  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals

 



